 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.1 Filed 01/15/21 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 Verdell and Julie Franklin

                     Plaintiffs,                 Case No.

 v.                                              Hon.
                                                 United States District Judge
 Richard M. “Rick” Beaudin, Mary
 Kay Ikens, The Michigan Group, Inc              Hon.
 – Livingston d/b/a RE/MAX                       United States Magistrate Judge
 Platinum, and Dominick Comer &
 Associates, Incorporated d/b/a
 KW Realty Livingston,

                     Defendants.

_________________________________________________________________________________________

             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF,
                      REQUEST FOR JURY DEMAND

        Plaintiffs Verdell and Julie Franklin, by and through their attorneys, PITT,

McGEHEE, PALMER BONANNI & RIVERS, complain against Defendants as

follows:

      I. THE PARTIES

        1.    Plaintiffs Verdell and Julie Franklin are a married couple who live

in Maumee, Ohio.

        2.    Defendant Richard M. “Rick” Beaudin is a licensed Real Estate

Salesperson in the State of Michigan, license number 6501292587, who is

                                            1
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.2 Filed 01/15/21 Page 2 of 24




believed to live and work in Livingston County, Michigan.

      3.    Defendant Mary Kay Ikens is a licensed Real Estate Salesperson in

the State of Michigan, license number 6501344306, who is believed to live and

work in Livingston County, Michigan.

      4.    Defendant The Michigan Group, Inc. – Livingston d/b/a RE/MAX

Platinum is a domestic for-profit corporation with its principal location of

business in Livingston County, Michigan.

      5.    Defendant Dominick Comer & Associates Incorporated d/b/a KW

Realty Livingston is a domestic for-profit corporation with its principal location

of business in Livingston County, Michigan.

  II. JURISDICTION AND VENUE

      6.    The instant action arises under the Fair Housing Act of 1968 as

amended, 42 U.S.C. §§ 3601 et seq. (“FHA”) and 42 U.S.C. §§ 1982, 1985, 1986,

and 1988; therefore, the Court has subject-matter jurisdiction pursuant to 28

U.S.C. § 1331.

      7.    Plaintiffs reside in Ohio, Defendants reside in Michigan, and the

matter in controversy exceeds $75,000, exclusive of fees and costs; therefore,

this Court has original jurisdiction over all claims pursuant to 28 U.S.C. § 1332.

      8.    The events alleged herein all transpired in Livingston County,

Michigan, which is in the Eastern District of Michigan, and Defendants all reside

                                        2
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.3 Filed 01/15/21 Page 3 of 24




in the Eastern District of Michigan; therefore, venue is proper pursuant to 28

U.S.C. § 1391.

 III. COMMON ALLEGATIONS

      9.       Verdell and Julie Franklin are a married couple of 30 years with two

sons, ages 21 and 19.

      10.      Verdell Franklin is an African American man and U.S. Citizen.

      11.      Julie Franklin is a White woman. and permanent resident alien.

      12.      Verdell Franklin is employed full-time as the Chief Financial Officer

of the Toledo Fire Department in Toledo, Ohio, where he has been employed for

over 29 years.

      13.      Julie Franklin is employed full-time as a Certified Registered Nurse

Anesthetist.

      14.      The Franklins have close friends who own a house on Zukey Lake,

which is in the County of Livingston, Michigan, in Hamburg Township near

Pinckney, Michigan.

      15.      The Franklins’ close friends are white.

      16.      For approximately 10 years, the Franklins have visited with their

friends at their house on Zukey Lake.

      17.      Based on the experiences visiting their friends’ home on Zukey

Lake, the Franklins made plans to buy their own house on the lake.

                                          3
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.4 Filed 01/15/21 Page 4 of 24




       18.   According to the 2019 US Census estimates, Hamburg Township

has a population of 21,794 people, of which 97.6% are white and .5% are

African American.

       19.   Upon information and belief, currently there are no African

American home owners on Zukey Lake.

       20.   Upon information and belief, there has never been an African

American home owner on Zukey Lake.

       21.   It is rare for houses on Zukey Lake to come up for sale; indeed, less

than one house a year is put on the market.

       22.   On September 3, 2020, the house at 9934 Zukey Drive, a home

located close to the Franklins’ friends, appeared as a new for-sale real estate

listing.

       23.   The Franklins’ friends saw the real estate posting by Rick Beaudin

on a Zukey Lake Facebook group and immediately shared it with the Franklins.

       24.   Defendant KW Realty Livingston was the listing real estate agency,

with its agent Defendant Rick Beaudin representing the sellers.

       25.   On the morning of September 4, 2020, Julie Franklin contacted the

phone number in the listing to ask for a showing.

       26.   Shortly after, real estate agent Defendant Mary Kay Ikens returned

Julie Franklin’s call to organize a showing.

                                        4
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.5 Filed 01/15/21 Page 5 of 24




      27.   The property was listed for sale at $350,000.

      28.   The listing contained no conditions such as being sold “as is” or

requiring an all-cash offer.

      29.   That same day, September 4, 2020, Defendant Ikens sent Julie

Franklin a text message confirming a showing scheduled for 2 pm that day.

      30.   Upon information and belief, Plaintiffs were the first potential

buyers to view the property.

      31.   At approximately 2 pm, the Franklins, along with their friends,

toured the 9934 Zukey Drive house with Defendant Ikens.

      32.   Defendant Ikens was aware that Verdell Franklin is African

American and that Julie Franklin is white.

      33.   The ordinary custom and practice of a real estate agent when

showing a potential buyer a home is to inquire about the potential buyer’s

qualifications and financial ability to purchase the home.

      34.   During the showing, Ikens demonstrated no interest in the

Franklins as potential buyers:

            a.     she did not ask them about their occupations; and

            b.     she did not otherwise gauge either their level of interest in

                   purchasing or their qualification to purchase a second home

                   at this price.

                                       5
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.6 Filed 01/15/21 Page 6 of 24




      35.   At approximately 2:30, toward the end of the showing, the

Franklins informed Ikens that they wished to put an offer on the house

immediately.

      36.   Ikens reacted in an awkward way and instead of immediately

following through with the Franklins to process and present the offer, she

informed the Franklins and their friends that she had to show her friend a home

nearby.

      37.   The Franklins waited at their friends’ home for Ikens to return, but

she took far longer than she had suggested she would.

      38.   When it got to be 4 pm, the Franklins texted Ikens to ask her what

had happened, as they wished to put in their offer and head back home.

      39.   Receiving no reply to this text message, the Franklins called Ikens,

and she answered, “I am on my way back and I have talked to my boss and have

more information about the property.”

      40.   When Ikens returned, she informed the Franklins that she had

spoken with her “boss,” whom she identified as Defendant Rick Beaudin.

      41.   Defendant Beaudin was the listing agent on this property, and at

the time he and Ikens worked for different real estate agencies.

      42.   As the Franklins talked with Ikens, they prepared and signed a

standard purchase agreement dated September 4, 2020 that was pre-filled with

                                       6
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.7 Filed 01/15/21 Page 7 of 24




Ikens and RE/MAX Platinum’s information as the selling agent and office, and

Defendant Rick Beaudin and KW Realty Livingston’s information as the listing

agent and office.

      43.   The Franklins entered on this purchase form $300,000 as the offer

and made clear to Ikens that this was a “starting” offer and that they were

prepared to pay more.

      44.   However, Ikens informed the Franklins that unless the Franklins

were willing to offer the asking price of $350,000, that Beaudin would continue

to show the house all weekend and the Franklins’ offer would be ignored by the

sellers.

      45.   At the time that Ikens told the Franklins that unless they were

willing to offer the asking price of $350,000, in cash, that their offer would be

ignored by the sellers, she knew that the statement was false.

      46.   Ikens told the Franklins this false information to dissuade them

from making an offer on the home because of their race.

      47.   Ikens further informed the Franklins that the sellers were insisting

on an “as-is” sale—that is, no inspection prior to purchase.

      48.   At the time that Ikens told the Franklins that the sellers were

insisting on an “as-is” sale, she knew the statement was false.

      49.   Ikens told the Franklins this false information to dissuade them

                                       7
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.8 Filed 01/15/21 Page 8 of 24




from making an offer on the home because of their race.

      50.   Ikens informed the Franklins that their offer would go in a pile to

be ignored, while only higher, cash offers would be considered.

      51.   At the time that Ikens told the Franklins that only higher cash offers

would be considered, she knew that the statement was false.

      52.   Ikens told the Franklins this false information to dissuade them

from making an offer on the home because of their race.

      53.   Based on the false information Ikens provided to the Franklins

which was intended to and did dissuade them from making an offer on the

home because of their race, the Franklins did not consummate their offer

because they believed that their offer would be rejected and their good faith

efforts to purchase the home would be futile.

      54.   Ikens and Beaudin coordinated their efforts to prevent the

Franklins purchasing the 9934 Zukey Drive property because of their race.

      55.   On or about September 10, 2020, the 9934 Zukey Drive home was

listed as having a “pending offer.”

      56.   On or about October 28, 2020, the 9934 Zukey Drive property was

listed as “sold” for $300,000.

      57.   The home was purchased by a white man, Rick Desana.

      58.   Desana did not purchase the home with cash but with a down

                                       8
 Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.9 Filed 01/15/21 Page 9 of 24




payment and a mortgage loan of $225,000.

      59.   Upon information and belief, Desana was permitted to have the

property at 9934 Zukey Drive inspected before he purchased the property.

      60.   The Zukey Lake property sale price of $300,000 is the same amount

that Verdell and Julie Franklin informed Ikens would be their starting offer on

September 4, 2020.

      61.   Real estate salesperson Christopher Lotz, a white man, represented

Desana in the purchase.

      62.   Beaudin was the listing agent on the sale.

      63.   Ikens and Beaudin knew that the Franklins were interested in the

Zukey Lake property and were prepared to offer more than $300,000.

      64.   At no time after September 4, 2020 did Ikens or Beaudin reach out

to the Franklins to inform them that there was not yet an offer on the Zukey

Lake property.

      65.   At no time after September 4, 2020, did Ikens or Beaudin contact

the Franklins and ask them if they wanted to submit an offer on the Zukey Lake

property.

      66.   Defendant Rick Beaudin has a history of engaging in racially

inappropriate behavior.



                                       9
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.10 Filed 01/15/21 Page 10 of 24




      67.   In June of 2020, Beaudin was terminated from his former

employer, RE/MAX Platinum, because he made public comments on his social

media accounts in opposition to the Black Lives Matter movement.

      68.   Upon information and belief, when KW Realty Livingston hired

Beaudin after June of 2020, it was aware of the reason he was terminated from

RE/MAX Platinum—namely, his history of espousing racial bias.

      69.   Upon information and belief, Ikens, as a real estate salesperson

employed by the same agency from which Beaudin was fired in June of 2020,

was aware of the reasons for Beaudin’s termination—that is, his history of

espousing racial bias.

      70.   Defendant Ikens was employed by RE/MAX Platinum as an agent

at the time she refused to present Verdell and Julie Franklin’s offer to purchase

the Zukey Lake house.

      71.   When the Franklins were dissuaded from purchasing the Zukey

Lake home and later learned that it had been purchased by a white man under

sale terms that they had conveyed to Defendants they were willing and able to

meet, they were heart broken and outraged that they had been victims of

blatant race discrimination.

      72.   As a result of Defendants’ discriminatory actions in denying the

Franklins the fair and equal opportunity to purchase the Zukey Lake house

                                       10
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.11 Filed 01/15/21 Page 11 of 24




because of their race, the Franklins have suffered pain, humiliation,

degradation, emotional distress, outrage, and the profound sadness of losing

the opportunity to peacefully enjoy the company of family and friends at a lake

house they had long hoped to purchase because of their race.

   Count I: Discrimination on the Basis of Race in Violation of the Fair
          Housing Act, 42 U.S.C. § 3604: Against All Defendants

      73.   Plaintiffs incorporate the above allegations by reference here.

      74.   The Fair Housing Act, 42 U.S.C. § 3604(a), makes it unlawful “to

refuse to sell or rent after the making of a bona fide offer, or to refuse to

negotiate for the sale or rental of, or otherwise make unavailable or deny, a

dwelling to any person because of race, color, religion, sex, familial status, or

national origin.”

      75.   The Fair Housing Act, 42 U.S.C. § 3604(b), makes it unlawful “to

discriminate against any person in the terms, conditions, or privileges of sale

or rental of a dwelling, or in the provision of services or facilities in connection

therewith, because of race, color, religion, sex, familial status, or national

origin.”

      76.   Defendant Mary Kay Ikens, acting both as an individual real estate

salesperson and as a licensed agent of Defendant RE/MAX Platinum, actively

persuaded the Franklins not to submit their bona fide offer to purchase a


                                        11
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.12 Filed 01/15/21 Page 12 of 24




dwelling because of race.

      77.   Defendant Mary Kay Ikens, acting both as an individual real estate

salesperson and as a licensed agent of Defendant RE/MAX Platinum, imposed

unfair conditions of sale—namely, cash-only and a higher sales price, and “as

is”—on Verdell and Julie Franklin because of race.

      78.   Defendant Rick Beaudin, acting both as an individual real estate

salesperson and as a licensed agent of Defendant KW Realty Livingston, refused

to present to his clients the Franklins’ bona fide offer to purchase a dwelling

because of race.

      79.   Defendant Rick Beaudin, acting both as an individual real estate

salesperson and as a licensed agent of Defendant KW Realty Livingston,

imposed unfair conditions of sale—namely, cash-only and a higher sales price,

and “as is”—on Verdell and Julie Franklin because of race.

      80.   Defendants Rick Beaudin and KW Realty Livingston ultimately

presented to their clients for acceptance a white man’s offer of $300,000,

financed by a mortgage loan, that they informed the Franklins, an interracial

couple, would not have been acceptable.

      81.   Defendants are licensed real estate professionals and agencies with

a special duty under Michigan law to respect and abide by all state and federal

fair housing laws; therefore, their violation of the Franklins’ rights is

                                      12
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.13 Filed 01/15/21 Page 13 of 24




particularly egregious and shocking so as to justify the imposition of punitive

damages.

      82.   Defendants RE/MAX Platinum, KW Realty Livingston, and Mary

Kay Ikens were at all relevant times aware of Defendant Beaudin’s public

statements of race bias, and his propensity for race bias.

      83.   Nonetheless, Defendants coordinated their actions to deny the

Franklins their right to purchase the Zukey Lake dwelling because of their race.

      84.   As a result of Defendants’ blatant violation of the Franklins’ rights

to be free from race discrimination in transactions and conditions of purchase

of a dwelling, Verdell and Julie Franklin have suffered pain, humiliation,

degradation, emotional distress, outrage, and the profound sadness of losing

the opportunity to peacefully enjoy the company of family and friends at a lake

house they had long hoped to purchase.

Count II: Violation of the Property Rights of Citizens on the Basis of Race,
                  42 U.S.C. § 1982: Against all Defendants

      85.    Plaintiff incorporates the above allegations by reference here.

      86.    “All citizens of the United States shall have the same right, in every

State and Territory, as is enjoyed by white citizens thereof to inherit, purchase,

lease, sell, hold, and convey real and personal property.” 42 U.S.C. § 1982.




                                       13
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.14 Filed 01/15/21 Page 14 of 24




      87.    Verdell Franklin is a citizen of the United States and an African

American man.

      88.    Julie Franklin, through her 30-year marriage and shared children

with Verdell Franklin, is so closely associated with him that discriminatory

harm to him causes her injury as well.

      89.    Defendants Mary Kay Ikens and Rick Beaudin, as well as the

purchaser of the Zukey Lake house, Rick Sedana, and his agent, Christopher

Lotz, are all white.

      90.    Defendant Mary Kay Ikens, acting both as an individual real estate

salesperson and as a licensed agent of Defendant RE/MAX Platinum, refused to

present the Franklins’ bona fide offer to purchase a dwelling because of Verdell

Franklin’s race and the Franklins’ status as an interracial couple.

      91.    Defendant Mary Kay Ikens, acting both as an individual real estate

salesperson and as a licensed agent of Defendant RE/MAX Platinum, imposed

unfair conditions of sale—namely, cash-only, a higher sales price, and “as is”—

on Verdell Franklin because of his race and the Franklins because of their status

as an interracial couple.

      92.    Defendant Rick Beaudin, acting both as an individual real estate

salesperson and as a licensed agent of Defendant KW Realty Livingston, refused

to present to his clients the Franklins’ bona fide offer to purchase a dwelling

                                         14
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.15 Filed 01/15/21 Page 15 of 24




because of Verdell Franklin’s race and the Franklins’ status as an interracial

couple.

      93.   Defendant Rick Beaudin, acting both as an individual real estate

salesperson and as a licensed agent of Defendant KW Realty Livingston,

imposed unfair conditions of sale—namely, cash-only, a higher sales price, and

“as is”—on Verdell Franklin because of race and the Franklins because of their

status as an interracial couple.

      94.   Defendants Rick Beaudin and KW Realty Livingston ultimately

presented to their clients for acceptance a white man’s offer of $300,000,

financed by a mortgage loan, that they informed the Franklins, an interracial

couple, would not have been acceptable.

      95.   Defendants are licensed real estate professionals and agencies with

a special duty under Michigan law to respect and abide by all state and federal

fair housing laws; therefore, their violation of Verdell Franklin’s rights as a U.S.

citizen is particularly egregious and shocking so as to justify the imposition of

punitive damages.

      96.   Defendants RE/MAX Platinum, KW Realty Livingston, and Mary

Kay Ikens were at all relevant times aware of Defendant Beaudin’s public

statements of race bias, and his propensity for race bias.



                                        15
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.16 Filed 01/15/21 Page 16 of 24




      97.    Nonetheless, Defendants coordinated their actions to prevent the

Franklins from purchasing the Zukey Lake dwelling because of their race.

      98.    As a result of Defendants’ blatant violation of the Verdell Franklin’s

rights to be free from race discrimination in transactions and conditions of

purchase of a dwelling, Verdell and Julie Franklin have suffered pain,

humiliation, degradation, emotional distress, outrage, and the profound

sadness of losing the opportunity to peacefully enjoy the company of family and

friends at a lake house they had long hoped to purchase.

   Count III: Conspiracy to Violate Another Individual’s Civil Rights in
   Violation of 42 U.S.C. § 1985: Against Defendants Ikens and Beaudin

      99.    Plaintiff incorporates the above allegations by reference here.

      100. It is unlawful for two or more persons to “conspire for the purpose

of impeding, hindering, obstructing, or defeating, in any manner, the due course

of justice in any State or Territory, with intent to deny to any citizen the equal

protection of the laws . .” 42 U.S.C. § 1985 (2).

      101. Verdell Franklin is a citizen of the United States and an African

American man.

      102. Julie Franklin, through her 30-year marriage and shared children

with Verdell Franklin, is so closely associated with him that discriminatory

harm to him causes her injury as well.


                                         16
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.17 Filed 01/15/21 Page 17 of 24




        103. Defendants Mary Kay Ikens and Rick Beaudin conspired and

coordinated to deny Verdell Franklin his equal rights under the Fair Housing

Act, 42 U.S.C. § 1982, the Elliott Larsen Civil Rights Act, the Equal Protection

clause of the US Constitution, and other laws to purchase the Zukey Lake home

because of their race.

        104. Defendants are licensed real estate professionals and agencies with

a special duty under Michigan law to uphold and abide by all state and federal

fair housing laws; therefore, their violation of Verdell Franklin’s rights is

particularly egregious and shocking so as to justify the imposition of punitive

damages.

        105. Defendant Mary Kay Ikens was at all relevant times aware of

Defendant Beaudin’s public statements of race bias, and his propensity for race

bias.

        106. Nonetheless, Defendant Ikens colluded and coordinated with

Beaudin to violate the laws of Michigan by preventing the Franklins from

purchasing the Zukey Lake property because of their race.

        107. Defendants Ikens and Beaudin violated the Michigan real estate

laws and regulations they are licensed to uphold and thereby denied the

Franklins the equal protection of federal and state laws because of race bias.



                                       17
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.18 Filed 01/15/21 Page 18 of 24




      108. As a result of Defendants’ blatant violation of Verdell Franklin’s

rights to be free from race discrimination in transactions and conditions of

purchase of a dwelling, Verdell and Julie Franklin have suffered pain,

humiliation, degradation, emotional distress, outrage, and the profound

sadness of losing the opportunity to peacefully enjoy the company of family and

friends at a lake house they had long hoped to purchase.

   Count III: Conspiracy to Violate Another Individual’s Civil Rights in
                      Violation of 42 U.S.C. § 1986:
          Against KW Realty Livingston and RE/MAX Platinum

      109. Plaintiffs incorporate the above allegations by reference here.

      110. Individuals who are aware of a conspiracy to violate another’s

rights and do not act to prevent or aid in preventing the commission of that

conspiracy, shall be liable for the injuries caused should that wrongful act be

committed. 42 U.S.C. § 1986.

      111. Defendants Mary Kay Ikens and Rick Beaudin conspired and

coordinated to deny Verdell Franklin his equal rights under the Fair Housing

Act, 42 U.S.C. § 1982, the Elliott Larsen Civil Rights Act, the Equal Protection

clause of the US Constitution, and other laws to purchase the Zukey Lake home

because of their race.

      112. Upon information and belief, Defendants KW Realty Livingston and

RE/MAX Platinum were aware of the conspiracy between Defendants Ikens and

                                      18
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.19 Filed 01/15/21 Page 19 of 24




Beaudin to prevent the Franklins from purchasing the Zukey Lake home

because of their race, and did not act to prevent the conspiracy that denied the

Franklins the right to buy this home.

      113. Defendants KW Realty Livingston and RE/MAX Platinum are real

estate agencies with a special duty under Michigan law to uphold and abide by

all state and federal fair housing laws; therefore, their failure to intervene in the

race discrimination in violation of Verdell Franklin’s rights is particularly

egregious and shocking so as to justify the imposition of punitive damages.

      114. As a result of Defendants’ blatant violation of Verdell Franklin’s

rights to be free from race discrimination in transactions and conditions of

purchase of a dwelling, Verdell and Julie Franklin have suffered pain,

humiliation, degradation, emotional distress, outrage, and the profound

sadness of losing the opportunity to peacefully enjoy the company of family and

friends at a lake house they had long hoped to purchase.

 Count IV: Discrimination in Real Estate Transactions in Violation of the
    Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq. (“ELCRA”):
                         Against All Defendants

      115. Plaintiffs incorporate the above allegations by reference here.

      116. The ELCRA prohibits real estate salespersons from refusing to

engage in a real estate transaction because of the person’s race. MCL 37.2502(a)



                                         19
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.20 Filed 01/15/21 Page 20 of 24




      117. The ELCRA prohibits real estate salespersons from discriminating

against a person in the terms, conditions, or privileges of a real estate

transaction on the basis of race. MCL 37.2502(b).

      118. The ELCRA prohibits a real estate salesperson from refusing to

negotiate with a person on the basis of race. MCL 37.2502(d).

      119. Defendants are all “real estate brokers or salespersons” within the

meaning of MCL 37.1501(c).

      120. Defendant Mary Kay Ikens, acting both as an individual real estate

salesperson and as a licensed agent of Defendant RE/MAX Platinum, refused to

present the Franklins’ bona fide offer to purchase a dwelling because of race.

      121. Defendant Mary Kay Ikens, acting both as an individual real estate

salesperson and as a licensed agent of Defendant RE/MAX Platinum, imposed

unfair conditions of sale—namely, cash-only, a higher sales price, and “as is”—

on Verdell and Julie Franklin because of race.

      122. Defendant Rick Beaudin, acting both as an individual real estate

salesperson and as a licensed agent of Defendant KW Realty Livingston, refused

to present to his clients the Franklins’ bona fide offer to purchase a dwelling

because of race.

      123. Defendant Rick Beaudin, acting both as an individual real estate

salesperson and as a licensed agent of Defendant KW Realty Livingston,

                                      20
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.21 Filed 01/15/21 Page 21 of 24




imposed unfair conditions of sale—namely, cash-only, a higher sales price, and

“as is”—on Verdell and Julie Franklin because of race.

      124. Defendants Rick Beaudin and KW Realty Livingston ultimately

accepted a white man’s offer of $300,000, financed by a mortgage loan, that

they informed the Franklins, an interracial couple, would not have been

acceptable.

      125. Defendants RE/MAX Platinum, KW Realty Livingston, and Mary

Kay Ikens were at all relevant times aware of Defendant Beaudin’s public

statements of race bias, and his propensity for race bias.

      126. Nonetheless, Defendants coordinated their actions to prevent the

Franklins from purchasing the Zukey Lake dwelling because of their race.

      127. As a result of Defendants’ blatant violation of the Franklins’ rights

to be free from race discrimination in transactions and conditions of purchase

of a dwelling, Verdell and Julie Franklin have suffered pain, humiliation,

degradation, emotional distress, outrage, and the profound sadness of losing

the opportunity to peacefully enjoy the company of family and friends at a lake

house they had long hoped to purchase.




                                       21
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.22 Filed 01/15/21 Page 22 of 24




                               Request for Relief

      Because of Defendants’ above-described joint and several violations of

Plaintiff’s rights under the Fair Housing Act, 42 U.S.C. §§ 3601 et seq., 42 U.S.C.

§§ 1982, 1985, and 1986, and the Elliott-Larsen Civil Rights Act, MCL 37.2101

et seq., Plaintiffs seek the following relief as authorized by 42 U.S.C. § 3613(c),

42 U.S.C. § 1988, and MCL 37.2801-03:

            a.     Actual damages;

            b.     Damages related to emotional distress, embarrassment, and

                   humiliation caused by the extremely discriminatory

                   treatment Plaintiffs have endured;

            c.     Damages related to the loss of the opportunity for the

                   peaceful and quiet enjoyment of the home they wished to

                   purchase;

            d.     Injunctive relief in the form of imposing conditions for

                   remediation, such as training, upon Defendants and ongoing

                   supervision by the Court for their compliance with civil

                   rights laws pertaining to real estate;

            e.     Injunctive relief requiring Defendants Ikens and Beaudin to

                   surrender their real estate licenses;

            f.     Punitive damages for the discriminatory statements made by

                                        22
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.23 Filed 01/15/21 Page 23 of 24




                 Defendants, their knowledge of the illegality of their actions

                 under federal and state law, and the egregiousness of their

                 unlawful conduct;

           g.    Attorneys’ fees and costs, as well as expert fees; and

           h.    Any and all other remedies as the Court deems appropriate.

                                     Respectfully submitted,


                                     PITT MCGEHEE PALMER
                                     BONANNI & RIVERS, P.C.

                                     /s/Robin B. Wagner__________________
                                     Cary S. McGehee (P42318)
                                     Robin B. Wagner (P79408)
                                     Attorneys for Plaintiffs
                                     117 W. Fourth Street, Suite 200
                                     Royal Oak, MI 48067
                                     248-398-9800
                                     cmcgehee@pittlawpc.com
                                     rwagner@pittlawpc.com

Dated: January 15, 2021




                                      23
Case 2:21-cv-10117-GCS-APP ECF No. 1, PageID.24 Filed 01/15/21 Page 24 of 24




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 Verdell and Julie Franklin

                     Plaintiffs,                Case No.

 v.                                             Hon.
                                                United States District Judge
 Richard M. “Rick” Beaudin, Mary Kay
 Ikens, The Michigan Group, Inc – Magistrate Judge
 Livingston d/b/a RE/MAX Platinum,
 and Dominick Comer & Associates,
 Incorporated d/b/a KW Realty
 Livingston,
                      Defendants.
_________________________________________________________________________________________

                           DEMAND FOR JURY BY TRIAL

      Plaintiffs, by and through their attorneys, Pitt McGehee Palmer Bonanni
& Rivers, P.C., hereby demand a trial by jury of all issues in the within cause of
action.
                                     PITT MCGEHEE PALMER
                                      BONANNI & RIVERS

                                         By: /s/Robin B. Wagner______________
                                         Cary S. McGehee (P42318)
                                         Robin B. Wagner (P79408)
                                         Attorneys for Plaintiff
                                         117 W. Fourth Street, Suite 200
                                         Royal Oak, MI 48067
                                         248-398-9800
                                         cmcgehee@pittlawpc.com
                                         rwagner@pittlawpc.com

Dated: January 15, 2021


                                           24
